In an action to recover damages for personal injuries, plaintiffs appeal: (1) from an order of the Supreme Court, Kings County, dated December 19, 1957, which denies their application for a preference pursuant to rule 9 of the Kings County Supreme Court Rules; and (2) from an order of said court, dated October 14, 1958, which grants their motion for reconsideration of the prior application and, upon reconsideration, adheres to the original decision and denies plaintiffs’ motion for a preference. Order dated October 14, 1958, reversed, without costs, and the matter remitted to the Trial Term for further proceedings not inconsistent herewith. On this record and upon the additional affidavit submitted- by the physician, which is uncontradicted, we are unable to say whether the injuries are such for which a jury would be justified in awarding damages in excess of $6,000. Further inquiry should be *529made and additional proof adduced. Appeal from order dated December 19, 1957, dismissed, without costs, as academic. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.